                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                      NORTHERN DIVISION

JAMES PAIGE, JR.                                                                                          PLAINTIFF

V.                                                                 CIVIL ACTION NO. 3:18-CV-765-SA-RP

METROPOLITAN SECURITY SERVICES, INC.,
doing business as WALDEN SECURITY, WILLIAM
BARR,1 Attorney General, United States Department
of Justice, GAYLEN KNUPP, in his official and
individual capacity, and BRANDON PRITCHARD,
in his official and individual capacity                                                              DEFENDANTS

                                                        ORDER

         The Plaintiff filed his Complaint [1] on November 1, 2018. On April 26, 2019, Defendant

William Barr filed his Motion [18] to Dismiss, or in the alternative, Motion for Summary

Judgment. The Plaintiff then filed his First Motion for Leave to File [27] his First Amended

Complaint on June 13, 2019 pursuant to Federal Rule of Civil Procedure 15(a)(2). On June 25,

2019, after recognizing an error in his First Motion [27], the Plaintiff filed a Motion [28] to Amend

or Correct his proposed amended complaint.

         The Court granted the Plaintiff’s Motions [27] and [28] on July 18, 2019. The Plaintiff

filed an Amended Complaint [34] on July 24, 2019 against Metropolitan Security Services, Inc.

doing business as Walden Security, William Barr, Attorney General, United States Department of

Justice, Gaylen Knupp, in his official and his individual capacity, and Brandon Pritchard, in his

official and his individual capacity.



1
  When this case was filed, Jefferson B. Sessions, III, served as Attorney General of the United States and the Plaintiff
named Sessions as a party. Under Federal Rule of Civil Procedure 25, an action does not abate when a public officer
who is a party in an official capacity ceases to hold office while the action is pending. Instead, “the officer’s successor
is automatically substituted as a party. Later proceedings should be in the substituted party’s name. The court may
order substitution at any time, but the absence of such an order does not affect the substitution.” F.R.C.P. 25. Pursuant
to Rule 25 William Barr, the current Attorney General, shall be named as a party in place of Jefferson B. Sessions,
III.
                                            Discussion

       The Defendant William Barr’s pending Motion [18] has been rendered moot by the

subsequent filing of the Plaintiff’s Amended Complaint [34]. See generally Ware v. Sailum Co.,

Ltd., 2017 WL 50806, *2 (N.D. Miss. Feb. 23, 2017). “[A]n amended complaint supersedes [an]

original complaint and renders it of no legal effect unless the amended complaint specifically refers

to and adopts or incorporates by reference the earlier pleading.” Ellis v. Lowndes County, 2017

WL 4678222, *1 (N.D. Miss. Oct. 17, 2017) (quoting King v. Dogan, 31 F.3d 344, 346 (5th Cir.

1994)). “Accordingly, when a motion to dismiss has been filed against a superseded complaint,

the proper course ordinarily is to deny the motion to dismiss as moot.” Id., see Reyna v. Deutshe

Bank Natl. Tr. Co., 892 F. Supp. 2d 829, 834 (W.D. Tex. 2012) (collecting cases).

                                            Conclusion

       For the reasons set forth above, the Defendant’s Motion [18] to Dismiss or, in the

alternative, Motion for Summary Judgment is DENIED without prejudice as moot.

       SO ORDERED, this the 2nd day of August, 2019.

                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
